


116 HR 7445 IH: To amend title 38, United States Code, to expand eligibility for home loans from the Secretary of Veterans Affairs to certain members of the reserve components of the Armed Forces.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7445
IN THE HOUSE OF REPRESENTATIVES

July 1, 2020
Mr. Bost (for himself, Mr. Cunningham, and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to expand eligibility for home loans from the Secretary of Veterans Affairs to certain members of the reserve components of the Armed Forces.


1.Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs
(a)Extension of eligibilitySection 3701(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:  (7)The term veteran also includes, for purposes of home loans, an individual who performed active service (as that term is defined in section 101 of title 10) for a period—
(A)of not less than 90 cumulative days; and (B)that includes 30 consecutive days..
(b)Conforming amendmentSection 3702(a)(2) of such title is amended by adding at the end the following new subparagraph:  (G)Each individual described in section 3701(b)(7) of this title..

